Exhibit NOTICE TO SHAREHOLDERS FOR THE THREE AND NINE MONTHS ENDED DECEMBER 31, 2008 MOUNTAIN PROVINCE DIAMONDS INC. Responsibility for Consolidated Financial Statements The accompanying consolidated interim financial statements for Mountain Province Diamonds Inc. have been prepared by management in accordance with Canadian generally accepted accounting principles consistently applied.The most significant of these accounting principles have been set out in the March 31, 2008 audited consolidated financial statements. Only changes in accounting information have been disclosed in these consolidated financial statements.These statements are presented on the accrual basis of accounting.Accordingly, a precise determination of many assets and liabilities is dependent upon future events.Therefore, estimates and approximations have been made using careful judgment.Recognizing that the Company is responsible for both the integrity and objectivity of the consolidated financial statements, management is satisfied that these consolidated financial statements have been fairly presented. No Auditors' Involvement The auditors of Mountain Province Diamonds Inc. have not performed a review of the unaudited consolidated financial statements for the three and nine months ended December 31, 2008 and 2007. MOUNTAIN PROVINCE DIAMONDS INC. Consolidated Balance Sheets (Expressed in Canadian dollars) (Unaudited) December 31, March 31, 2008 2008 Assets Current assets Cash $ 18,122 $ 144,750 Short-term investment 504,181 1,437,377 Marketable securities 5,383 37,569 Amounts receivable 50,228 103,399 Advances and prepaid expenses 23,423 56,932 601,337 1,780,027 Investment in Gahcho Kué Project (Note 5) 65,148,732 64,984,140 Total assets $ 65,750,069 $ 66,764,167 Liabilities and Shareholders' Equity Current liabilities Accounts payable and accrued liabilities $ 209,537 $ 213,078 Long-term liabilities Future income tax liabilities 5,909,363 5,909,363 Shareholders' equity: Share capital (Note 6) 85,870,841 85,581,729 Contributed surplus (Note 6) 1,264,800 945,210 Deficit (27,505,223 ) (25,918,150 ) Accumulated other comprehensive income 751 32,937 Total shareholders' equity 59,631,169 60,641,726 Total liabilities and shareholders' equity $ 65,750,069 $ 66,764,167 Nature of operations (Note 1) Going concern (Note 1) On behalf of the Board of Directors: “Jonathan Comerford” “Patrick Evans” Jonathan Comerford, Director Patrick Evans, Director The accompanying notes are an integral part of these interim unaudited consolidated financial statements. MOUNTAIN PROVINCE DIAMONDS INC. Consolidated Statements of Operations and Deficit (Expressed in Canadian dollars) (Unaudited) For the Three Months Ended For the Nine Months Ended December 31, December 31, 2008 2007 2008 2007 Expenses: Amortization $ - $ - $ - $ (14,239 ) Consulting fees (112,798 ) (130,018 ) (543,624 ) (368,286 ) Interest and bank charges (566 ) (2,345 ) (1,751 ) (3,938 ) Office and administration (23,305 ) (25,245 ) (70,536 ) (94,529 ) Professional fees (36,034 ) (63,044 ) (147,064 ) (143,393 ) Promotion and investor relations (5,834 ) (2,651 ) (80,266 ) (79,820 ) Salary and benefits (21,621 ) (87,944 ) (46,371 ) (129,291 ) Stock-based compensation (574,200 ) - (574,200 ) - Transfer agent and regulatory fees (22,485 ) (16,951 ) (94,215 ) (83,865 ) Travel (28,346 ) (7,707 ) (63,073 ) (57,811 ) Net loss for the period before the undernoted (825,189 ) (335,905 ) (1,621,100 ) (975,172 ) Other earnings (expenses): Interest income 10,419 18,787 34,027 48,401 Gain on sale of investment - - - 1,075,420 10,419 18,787 34,027 1,123,821 Net (loss) income for the period (814,770 ) (317,118 ) (1,587,073 ) 148,649 Deficit, beginning of period $ (26,690,453 ) (26,617,914 ) (25,918,150 ) (26,083,681 ) Deficit, end of period $ (27,505,223 ) $ (25,935,032 ) $ (27,505,223 ) $ (25,935,032 ) Basic and diluted earnings (loss) per share $ (0.01 ) $ (0.01 ) $ (0.03 ) $ 0.00 Weighted average number of shares Outstanding 59,932,381 59,787,685 59,928,565 59,653,113 The accompanying notes are an integral part of these interim unaudited consolidated financial statements. MOUNTAIN PROVINCE DIAMONDS INC. Consolidated Statement of Comprehensive Income (Expressed in Canadian dollars) (Unaudited) For the Three Months Ended For the Nine Months Ended December 31, December 31, 2008 2007 2008 2007 Net (loss) income for the period $ (814,770 ) $ (317,118 ) $ (1,587,073 ) $ 148,649 Other Comprehensive income Unrealized loss on marketable securities (8,788 ) (1,384 ) (32,186 ) (7,373 ) Increase in value of long-term investment - - - 795,420 Recycling of gain on sale of long-term investment - - - (1,075,420 ) Recycling on opening unrealized gain onlong-term investment - - - 280,000 Comprehensive (Loss) Income $ (823,558 ) $ (318,502 ) $ (1,619,259 ) $ 141,276 Consolidated Statement of Accumulated Other Comprehensive Income (Expressed in Canadian Dollars) (Unaudited) For the Three Months Ended For the Nine Months Ended December 31, December 31, 2008 2007 2008 2007 Balance, beginning of period $ 9,539 $ 41,187 $ 32,937 $ - Adjustment at beginning of period due to change in accounting for available-for-sale assets - marketable securities - - - 47,176 - long-term investment - - - 280,000 Change in fair value of available-for-sale assets - marketable securities (8,788 ) (1,384 ) (32,186 ) (7,373 ) - long-term investment - - - 795,420 Recycling of gain on sale of long-term investment throughother comprehensive income - - - (1,075,420 ) Balance, end of period $ 751 $ 39,803 $ 751 $ 39,803 The accompanying notes are an integral part of these interim unaudited consolidated financial statements. MOUNTAIN PROVINCE DIAMONDS INC. Consolidated Statements of Cash Flows (Expressed in Canadian dollars) (Unaudited) For the Three Months ended For the Nine Months Ended December 31, December 31, 2008 2007 2008 2007 Cash provided by (used in): Operating activities: Net (loss) income for the period $ (814,770 ) $ (317,118 ) $ (1,587,073 ) $ 148,649 Items not involving cash: Amortization - - - 14,239 Gain on sale of long-term investment - - - (1,075,420 ) Stock-based compensation 574,200 - 574,200 - Changes in non-cash operating working capital Amounts receivable 82,797 (5,939 ) 53,171 (10,373 ) Advances and prepaid expenses 29,801 22,909 33,509 (12,090 ) Accounts payable and accrued liabilities 40,984 (20,990 ) (3,540 ) (259,918 ) (86,988 ) (321,138 ) (929,733 ) (1,194,913 ) Investing activities: Deferred exploration costs (158,267 ) (3,215 ) (164,592 ) (10,281 ) Investment in short-term investment 229,491 - 933,195 275,000 Proceeds from sale of investment - - - 1,995,420 Acquisition of Camphor Ventures,net of cash acquired - - - 390,082 71,224 (3,215 ) 768,603 2,650,221 Financing activities: Shares issued for cash - 13,600 34,502 47,051 Decrease (increase) in cash (15,674 ) (310,753 ) (126,628 ) 1,502,359 Cash, beginning of period 33,886 1,993,082 144,750 179,970 Cash, end of period $ 18,122 $ 1,682,329 $ 18,122 $ 1,682,392 The accompanying notes are an integral part of these interim unaudited consolidated financial statements. MOUNTAIN PROVINCE DIAMONDS INC. Notes to Consolidated Financial Statements For the Nine Months Ended December 31, 2008 and 2007 (Expressed in Canadian dollars) (Unaudited) 1.Going Concern and Basis of Presentation The Company is in the process of exploring and permitting its mineral properties primarily in conjunction with De Beers Canada Inc. (“De Beers Canada”) (Note 5), and has not yet determined whether these properties contain mineral reserves that are economically recoverable. The underlying value and recoverability of the amounts shown for mineral properties and deferred exploration costs is dependent upon the ability of the Company and/or its mineral property partner to complete exploration and development and discover economically recoverable reserves, successful permitting, and upon future profitable production or proceeds from disposition of the Company’s mineral properties. Failure to discover economically recoverable reserves will require the Company to write-off costs capitalized to date. The Company’s ability to continue as a going concern and to realize the carrying value of its assets and discharge its liabilities is dependent on the discovery of economically recoverable mineral reserves, the ability of the Company to obtain necessary financing to fund its operations, and the future production or proceeds from developed properties. The Company has incurred losses in the nine months ended December 31, 2008 amounting to $1,587,073, incurred negative cash flows from operations of $929,733, and will be required to obtain additional sources of financing to complete its business plans going into the future.With approximately $500,000 of cash and short-term investment, the Company has sufficient capital to finance its operations for the next five months, after which it will be required to raise capital for future operations. As a result, there is substantial doubt as to the Company’s ability to continue as a going concern. These financial statements do not reflect adjustments that would be necessary if the going concern assumption were not appropriate. These unaudited consolidated financial statements have been prepared in accordance with Canadian generally accepted accounting principles for interim financial information.Accordingly, they do not include all of the disclosures and notes to the consolidated financial statements required by Canadian generally accepted accounting principles for annual consolidated financial statements and as such should be read in conjunction with the audited consolidated financial statements and the notes thereto for the Company for the year ended March 31, 2008. The consolidated balance sheet at March 31, 2008 has been derived from the audited consolidated financial statements at that date but does not include all of the information and footnotes required by Canadian generally accepted accounting principles for annual consolidated financial statements. This interim consolidated financial statements follow the same accounting policies and methods of their application as the Company’s most recent annual consolidated financial statements, except with respect to the new and revised accounting standards which the Company is required to adopt under Canadian GAAP for interim and financial statements relating to its fiscal year commencing April 1, 2008.Such new and revised accounting standards are described in Note 2. Certain of the comparative figures have been reclassified to conform to the current year’s presentation. MOUNTAIN PROVINCE DIAMONDS INC. Notes to Consolidated Financial Statements For the Nine Months Ended December 31, 2008 and 2007 (Expressed in Canadian dollars) (Unaudited) 2.Change in Accounting Policies The Company adopted the following new accounting standards under Canadian GAAP for interim and annual financial statements relating to its fiscal year commencing April 1, 2008: (a) Capital Disclosures New
